Judgment, Supreme Court, New York County (Dora Irizarry, J., at hearing and plea; Arlene Silverman, J, at sentence), rendered September 9, 2004, convicting defendant of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4x/2 to 9 years, unanimously affirmed.
Defendant’s valid waiver of his right to appeal forecloses review of his suppression claim (see People v Lopez, 6 NY3d 248, 256-257 [2006]). Were we to find that defendant did not make a valid waiver, we would, in any event, reject his suppression arguments. Concur—Tom, J.P., Saxe, Nardelli, Gonzalez and Catterson, JJ.